                                                                     ,.,,
                                                             ····----·7
              Case 1:17-cv-00772-GWG Document 295 Filed 10/07/19 Page 1 of 2

Hughes           j                                               a-"•   •   ••"   -•~   •   /•




                                                                                            [
                                                                                                 :   •..




                                                                                                     .
                                                                                                           •   :
                                                                                                                         Hughes Hubbard & Reed LLP
                                                                                                                               One Battery Park Plaza

Hubbard                                               Oc.,.I U· --/ Z01il'"'
                                                                                                                       New York, New York 10004-1482


                 I
                                                                                                                   1
                                                                                                                              Office:+1 (212) 837-6000
                                                                                                                               Fax:+1 (212)422-4726
&Reed                                                                                                                              hugheshubbard.com
                                                                                                                   ;
                                                                                    ........................                              Ned H. Bassen
                                                                                                                                                   Partner
                                                                                                                           Direct Dial: +1 (212) 837-6090
                                                                                                                           Direct Fax: +1 (212) 299-6090
                                                                                                                       necl.bassen@hugheshubbard.com
                                                           October 4, 2019

   BY HAND

   Hon. Gabriel W. Gorenstein
   United States Magistrate Judge
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, New York 10007

                Re:       Knox v. John Varvatos Enterprises, Inc.,
                          Civil Action No. 1:17-cv-00772 (GWG) (S.D.N.Y.)

   Dear Judge Gorenstein:

          Hughes Hubbard & Reed LLP represents Defendant John Varvatos Enterprises, Inc.
   ("Varvatos") in the above-referenced action. We are writing to the Court to request a pre-motion
   conference for a motion for an order seeking to have Ms. Cheryl Somekh-Crouchen give sworn
   testimony on the items in the phone calls referenced below, either at a hearing before Your
   Honor or in a further deposition.

           On October 3, 2019, Harry Packman, the Managing Attorney of Hughes Hubbard,
   received a telephone call from an individual, who identified herself as Cheryl Somekh-Crouchen.
   (Mr. Packman is not involved in the representation ofVarvatos in the above-referenced matter.)
   Ms. Somekh-Crouchen told Mr. Packman that she used to work at V arvatos, that she had been
   deposed in a case against V arvatos, and that Hughes Hubbard had prepared her for that
   deposition. 1 Ms. Somekh-Crouchen told Mr. Packman that she had received a telephone call
   from an attorney, who told her that she was a member of a class action against V arvatos and that
   she was going to be called as a witness in that case. She told Mr. Packman that she did not
   believe she was or should be a member of the class. Ms. Somekh-Crouchen said that the
   attorney told her that they would like to prepare her for her testimony at trial and that she stands
   to gain $250,000. Ms. Somekh-Crouchen told Mr. Packman that this was "so dirty of them to try
   this," and that they were "out of their minds" if they think she is going to lie or change what she
   said last time. She also said that she would like to speak to the attorney who had prepared her
   for her deposition or someone else working on the case. Mr. Packman, who did not know who


   1.   Opposing counsel took Ms. Somekh-Crouchen's deposition before class certification, and Hughes Hubbard
        represented her at the deposition as a Varvatos employee.




   95126151
           Case 1:17-cv-00772-GWG Document 295 Filed 10/07/19 Page 2 of 2




Ms. Somekh-Crouchen was and what if any relationship she had to the above-referenced action,
told Ms. Somekh-Crouchen that he would look into it and that someone from Hughes Hubbard
would call her back.

       Following the call, Mr. Packman informed me about his conversation with Ms. Somekh-
Crouchen since he determined that I am currently representing V arvatos in this ongoing action. I
informed Mr. Packman that Ms. Somekh-Crouchen is a class member in this action and that
Hughes Hubbard cannot call her back. 2 Hughes Hubbard has not contacted Ms. Somekh-
Crouchen following her conversation with Mr. Packman.

         In addition to a pre-motion conference, we request that class counsel provide a copy of
this letter to Ms. Somekh-Crouchen, so that she may understand why Hughes Hubbard is not
calling her back.

                                                            Respectfully submitted,



                                                            Ned H. Bassen




cc:     William Dunnegan & Richard Weiss, Class Counsel (By Hand)




2.    Also, both Varvatos and Plaintiffs have identified Ms. Somekh-Crouchen as a trial witness in the parties'
      (proposed) Joint Pretrial Order. (Doc. No. 254.)




                                                           2
95126151
